DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites, “…an interior material disposed on a side surface of the vehicle” (emphasis added). The detailed description does not provide further context to what the, “interior material” is except that it is “behind the side seat 330.” Moreover, the interior material is not shown in the figures.
During patent examination, claims are given their broadest reasonable interpretation consistent with the specification (MPEP 2111). In this regard, the specification does not provide a special definition for the claim term and does not provide further context to the meaning of the claim term (e.g., the figures do not show an, “interior material”). It does not appear to be a term 
The claim term is interpreted as meaning as a material forming a portion of the vehicle other than the battery pack. For instance, the interior material may be the frame of the vehicle.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8 are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boddakayala (US8695740B1).
Regarding claim 1, Boddakayala teaches a vehicular battery pack (battery 12 housed in housing 22, FIGS. 2-3; col. 2, lines 39-51), comprising:
a case (housing 22, FIGS. 2-3; col. 2, lines 39-51) forming an internal space to accommodate a battery cell therein (see FIG. 2, housing 22 accommodates battery 12 therein);
an inlet configured to introduce air into the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38));
circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38)); and 
an expandable foam member (closable barrier 26, FIG. 2; “[a] closable barrier 26 is therefore provided in the duct 18. The barrier 26 can be a door, an inflatable bag, expandable foam, or any other type of boundary that can selectively isolate gases in the battery housing 22 from the vehicle cabin 14.” (emphasis added, col. 3, lines 6-10)) disposed in at least a portion of each of the inlet and the outlet (see FIG. 2: closable barrier 26 is disposed within both ducts 18), 
wherein, when a temperature of the internal space becomes equal to or higher than a preset temperature, the expandable foam member is configured to expand and interrupt introduction of air through at least a portion of each of the inlet and the outlet (see explanation below).  
Regarding the claimed inlet and outlet, Boddakayala does not specifically teach an inlet and outlet. However, Boddakayala teaches that the air circulates throughout the cabin 14 of the vehicle and the housing of the battery 22. The term, “circulates” implies an inlet and outlet, thus the limitations are met.
Regarding the last clause of the claim (i.e., a temperature exceeding a preset temperature to expand the expandable foam member), Boddakayala teaches that the expandable foam (closable barrier 26) closes the barrier in response to a trigger condition (col. 3, lines 14-16). Thus, the claim is anticipated.

Regarding claim 2, Boddakayala teaches the vehicular battery pack of claim 1 as described above and wherein the inlet is implemented in a form of a duct (duct 18, FIG. 2) that is open in a direction for introducing air.
See rejection of claim 1 above. The teaching of  Boddakayala of, “circulating air” is held to teach where one of the ducts 18 is open in a direction for introducing air.
Regarding claim 3
Regarding claim 4, The vehicular battery pack of claim 1, wherein the outlet is implemented in a form of a connection pipe (see FIG. 2: duct 18 appears to be in the form of a circular conduit, i.e., pipe) connecting the internal space to a component provided outside the case (see FIGs. 1 and 2: duct 18 is connect to HVAC unit 16, which appears to be the air conditioning unit located at the front of the vehicle that conditions the air for the driver and/or passenger; col. 2, lines 32-61).  
Regarding claim 7, Boddakayala teaches a vehicle (vehicle 10, FIGs. 1-2), comprising:
a battery pack (battery 12 housed in housing 22, FIGS. 2-3; col. 2, lines 39-51) installed below a seat provided in an interior of the vehicle (see FIG. 1: battery 12 is disposed below the rear passenger seat),
wherein the battery pack comprises:
a case (housing 22, FIGS. 2-3; col. 2, lines 39-51) having an internal space to accommodate a battery cell therein (see FIG. 2, housing 22 accommodates battery 12 therein);
an inlet configured to introduce air into the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (emphasis added, col. 2, lines 34-38));
an outlet configured to discharge air from the internal space of the case (ducts 18, FIG. 2; “18 provide a fluid communication line that interconnects the HVAC unit 16 with the housing of the battery 12 and the vehicle cabin 14. Air circulating throughout the 
an expandable foam member disposed in at least a portion of each of the inlet and the outlet (closable barrier 26, FIG. 2; “[a] closable barrier 26 is therefore provided in the duct 18. The barrier 26 can be a door, an inflatable bag, expandable foam, or any other type of boundary that can selectively isolate gases in the battery housing 22 from the vehicle cabin 14.” (emphasis added, col. 3, lines 6-10)), and wherein:
the inlet is configured to introduce air from the interior of the vehicle to the internal space of the case (“[a]ir circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (col. 2, lines 36-38)), and 
air discharged through the outlet flows along a side surface of the vehicle through another structure of the vehicle and is discharged to an outside of the vehicle (Not illustrated by figures; “[t]he ducts 18 can also connect the housing 22 with the outside atmosphere.” (col. 2, lines 50-51)).  
Regarding claim 8,  Boddakayala teaches the vehicle of claim 7 as described above and wherein the inlet is implemented in a form of a duct (duct 18, FIG. 2) that is open toward the interior of the vehicle (see FIG. 2, duct 18 is open to toward the interior of the vehicle through HVAC unit 16) and configured to introduce air from the interior of the vehicle to the internal space of the case (“[a]ir circulating throughout the cabin 14 can thus be circulated into and out of the housing of the battery 12.” (col. 2, lines 36-38)).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US8695740B1).
Regarding claim 5, Boddakayala teaches the vehicular battery pack of claim 1 as described above.
Boddakayala does not explicitly teach a fan connected to the outlet and configured to suction air from the outlet. However, Boddakayala teaches HVAC unit 16. Since those skilled in the art know that an HVAC unit would include a fan/blower to circulate the air as taught by Boddakayala, the fan limitation is held as being taught by Boddakayala.
Regarding the direction of the airflow, there are a finite number of options: (1) the air may be sucked from the internal space of the case and out toward the vehicle (as claimed), or (2) the air may be sucked from the cabin of the vehicle and into the internal space of the case (not claimed). The skilled person could have predictably employed either solution with a reasonable expectation of success in circulating the air. Accordingly, it would have been obvious before the effective filing date of the claimed invention to try a fan connected to the outlet and configured to suction air from the outlet. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Boddakayala teaches the vehicular battery pack of claim 5 as described above wherein the fan is configured to discharge the suctioned air to an air discharge 
Regarding claim 10,  Boddakayala teaches the vehicle of claim 7 as described above.
Boddakayala does not explicitly teach the battery pack further comprises a fan connected to the outlet and configured to suction air from the outlet. However, Boddakayala teaches HVAC unit 16. Since those skilled in the art know that an HVAC unit would include a fan/blower to circulate the air as taught by Boddakayala, the fan limitation is held as being taught by Boddakayala.
Regarding the direction of the airflow, there are a finite number of options: (1) the air may be sucked from the internal space of the case and out toward the vehicle (as claimed), or (2) the air may be sucked from the cabin of the vehicle and into the internal space of the case (not claimed). The skilled person could have predictably employed either solution with a reasonable expectation of success in circulating the air. Accordingly, it would have been obvious before the effective filing date of the claimed invention to try a fan connected to the outlet and configured to suction air from the outlet. See MPEP 2143 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boddakayala (US8695740B1) in view of Yasuda (US20180015806A1).
Regarding claim 9, Boddakayala teaches the vehicle of claim 8 as described above.
Boddakayala does not teach wherein the duct is open in a direction oriented toward legs of an occupant sitting on the seat of the vehicle. It appears from FIG. 1 of Boddakayala that the duct is open in a direction oriented toward the head / upper body of the driver or passenger.

Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the vehicle of claim 8 as taught by Boddakayala such that the duct is open in a direction oriented toward legs of an occupant sitting on the seat of the vehicle. The skilled person would have been motivated to do so to improve the in-vehicle environment ([0041]).
Regarding claim 11, Boddakayala teaches the vehicle of claim 7 as described above. 
As noted above in the §112(b) rejection, the term, “interior material” is an unclear claim term. The claim term is interpreted as meaning as a material forming a portion of the vehicle other than the battery pack. For instance, the interior material may be the frame of the vehicle.
Boddakayala teaches that, “[t]he ducts 18 can also connect the housing 22 with the outside atmosphere” (emphasis added, col. 2, lines 50-51).
Regarding the term, “an interior material disposed on a side surface of the vehicle,”  Boddakayala shows the frame of the vehicle at FIG. 1. As noted above, the claimed, “interior material” is broadly interpreted to mean any material forming a portion of the vehicle other than the battery pack, and the frame of the vehicle meets this limitation and is disposed on a side surface of the vehicle. Thus, Boddakayala teaches “an interior material disposed on a side surface of the vehicle.”
Additionally, Boddakayala is held to teach air is discharged from the outlet through a space between the interior material and the body of the vehicle and is discharged to an outside of the vehicle, because in order to connect the housing 22 with the outside atmosphere via the ducts 18 inherently pass through some “interior material” (e.g., the frame of the vehicle).
Boddakayala does not teach where the air is discharged through an extractor grill. Boddakayala also does not teach that the extractor grill is located at a rear-lateral portion of a body of the vehicle. However, these limitations would be obvious and are addressed below.
With respect to the “rear-lateral portion of a body of the vehicle,” it would have been obvious to try this limitation as shown below. There is a finite number of predictable solutions for placing the exhaust (i.e., extractor grill, which is addressed below). For instance, the exhaust could be placed on the front of the vehicle, the rear of the vehicle, the front-lateral portion of a body of the vehicle, or the rear-lateral portion of a body of the vehicle (as claimed). The skilled person could have pursued the solutions with a reasonable expectation of success in discharging air to the outside atmosphere. Thus, it would have been obvious before the effective filing date of the claimed invention to try placing an exhaust at, “a rear-lateral portion of a body of the vehicle.” See MPEP 2144 §I.E and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
With respect to the “extractor grill,” Yasuda teaches the deficient limitation. Yasuda is analogous art as described above. Yasuda teaches a grill 138 (FIGS. 7-8, [0082]) for both inlets and outlets (outlet port 136, inlet port 137). Yasuda includes the grill to prevent the intrusion of foreign matter ([0082]).
Thus, it would have been obvious before the effective filing date of the claimed invention to modify the vehicle of claim 7 as taught by Boddakayala with an extractor grill to arrive at the claimed invention. The skilled person would have been motivated to provide the extractor grill to prevent the intrusion of foreign matter ([0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721